   Case: 1:20-cv-00707 Document #: 46 Filed: 11/26/20 Page 1 of 18 PageID #:331




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


ARNETHA D. PRICE-MOORE,                  )
                                         )
                                         )
          Plaintiff,                     )                     Case No. 1:20-CV-00707
                                         )
       v.                                )
                                         )                     Judge Edmond E. Chang
URBAN FINANCIAL, LLC; JPK CAPITAL, LTD., )
d/b/a KENNEDY CONNECTION REALTORS;       )
TORNABENE, INC. d/b/a FIVE STAR          )
PROPERTY MANAGEMENT COMPANY;             )
VILLAGE OF OLYMPIA FIELDS;               )
POLICE OFFICER E. LOPEZ; and             )
POLICE OFFICER D. BLASINGAME,            )
                                         )
          Defendants.                    )


                        MEMORANDUM OPINION AND ORDER

      Arnetha Price-Moore lived in Olympia Fields, Illinois, but her house was fore-

closed on and—around three years later—she eventually was evicted. She alleges

that the new owner, its property-management company, and Olympia Fields police

officers engaged in a sustained campaign of harassment against her between the fore-

closure and the eviction. Although Ms. Price-Moore does not contest the foreclosure

itself, she says that the way in which the home’s new owner sought to evict her was

illegal, even culminating in a false arrest for trespassing.
   Case: 1:20-cv-00707 Document #: 46 Filed: 11/26/20 Page 2 of 18 PageID #:332




       After removing the case from state court, two sets of defendants now seek to

dismiss most of the claims.1 Finance of America Reverse LLC (which was known as

Urban Financial LLC during most of the relevant time) argues that the claims are

legally precluded by the prior foreclosure action in state court and that Urban, as the

lawful owner of the house, cannot be sued on the tort claims that Price-Moore has

brought. The Village of Olympia Fields, Officer Lopez, and Sergeant Blasingame (the

Olympia Fields Defendants) argue that Price-Moore has not stated a Monell claim

against the Village, nor has she pleaded enough on Blasingame’s personal involve-

ment to adequately state a claim for relief. All of the Olympia Fields Defendants also

challenge the abuse-of-process claims. For the reasons discussed in this Opinion, Ur-

ban’s motion to dismiss is denied in large part and granted against only the abuse-of-

process claim. The Olympia Fields Defendants’ motion is granted.

                                      I. Background

       Taking the allegations in Price-Moore’s amended complaint as true, as the

Court must at this stage of the litigation, see Anicich v. Home Depot U.S.A., Inc., 852

F.3d 643, 646 (7th Cir. 2017), the following facts are set forth in the complaint. Price-

Moore’s troubles began in May 2014, when a reverse mortgage on the house—a mort-

gage of which she allegedly was unaware—went into foreclosure. R. 1-1, Exh. A, First

Am. Compl. ¶¶ 1, 14. (In Price-Moore’s prior filings in state court, she implies that

the mortgage was improperly taken out by Charles Price, then a co-trustee of the



       1The  Court has subject matter jurisdiction over the federal claims under federal-ques-
tion jurisdiction, 28 U.S.C. § 1331, and supplemental jurisdiction over the state law claims
pursuant to 28 U.S.C. § 1367.


                                              2
   Case: 1:20-cv-00707 Document #: 46 Filed: 11/26/20 Page 3 of 18 PageID #:333




trust that had legal title to the home (and now deceased). R. 15-1, Exh. E, Compl.

¶¶ 14–23, 130.) She appealed the foreclosure, and lost. First Am. Compl. ¶¶ 1. That

judgment became final on January 21, 2016, in an order both approving the foreclo-

sure sale to Urban Financial and granting Urban possession of the house. Id. ¶ 17.

Under Illinois law, however, the ownership and the right to possession did not alone

give Urban the right to forcibly remove Price-Moore from the house. To do that, Urban

had to file an eviction action, and the Cook County Sheriff’s Department would then

evict her. Id. ¶ 18. Price-Moore timely filed an appeal of the January 2016 order. Id.

¶ 19.

        While that appeal was pending, Urban sought an eviction order in June or July

2016, but Price-Moore alleges that there were procedural irregularities with the law-

suit. First Am. Compl. ¶¶ 20-21. The action was filed against “Denise Price” rather

than Price-Moore, and she was neither served with process nor given notice of the

eviction action. Id. ¶¶ 22–23. Nonetheless, Urban went ahead with the eviction on

October 22, 2016. Price-Moore alleges that Urban’s employees, among others, broke

into the home while she was asleep. After she confronted them, they left, but took a

piece of art and an expensive lawn hose on their way out. Id. ¶¶ 23–26.

        In order to prevent another intrusion, Price-Moore petitioned the Illinois Ap-

pellate Court for a stay of enforcement of the Sale and Possession order. First Am.

Compl. ¶ 27. The appeals court granted her request on November 22, 2016—the same

day that Cook County Sheriff’s deputies again arrived to attempt to evict her. Id.




                                           3
   Case: 1:20-cv-00707 Document #: 46 Filed: 11/26/20 Page 4 of 18 PageID #:334




¶¶ 27–30. After some back-and-forth between Price-Moore, the deputies, and Urban’s

employees, the eviction was called off. Id. ¶¶ 31–36.

      Sometime in 2017, Urban filed a second eviction action, and obtained a posses-

sion order against Price-Moore. Id ¶¶ 37–38. But on August 17, 2017, Price-Moore

filed for Chapter 13 bankruptcy, which automatically stayed enforcement of any

pending eviction actions against her. Id. ¶¶ 38–40. According to Price-Moore, Urban

was independently aware of the bankruptcy proceeding, because she mailed Urban a

copy of the petition the same day that she filed it. Id. ¶ 41.

      Despite the bankruptcy filing, Urban decided to move forward with the eviction

anyway, and its employees—along with Cook County Sheriff’s deputies—arrived at

the house on August 24, 2017. First Am. Compl. ¶ 43. Though Price-Moore showed

them a file-stamped copy of the bankruptcy petition, they insisted on moving ahead

with the eviction. Id. ¶¶ 45–46. Later in the day, an employee of the property-man-

agement company responsible for the house called Price-Moore to let her know that

it had reviewed the bankruptcy petition and that she could pick up the keys and move

back in. Id. ¶¶ 47–48.

      After the second failed eviction, Price-Moore alleges, agents of Urban began

surreptitiously to harass and intimidate her. On August 30 and September 7, 2017,

various men came to the property saying that they were authorized to perform

maintenance. Price-Moore turned them away, and they said that they would not re-

turn. First Am. Compl. ¶¶ 49–51. But soon after, on September 13, two men entered

the front door of the home with keys. Id. ¶ 52. They refused to tell Price-Moore why




                                            4
   Case: 1:20-cv-00707 Document #: 46 Filed: 11/26/20 Page 5 of 18 PageID #:335




they were there or why they had keys. Id. ¶ 54. She called 911 to report a break-in,

but the Olympia Fields police declined to pursue criminal charges against the men.

Id. ¶ 55.

       Around the same time, during August and September 2017, various employees

and agents of Urban and the property-management companies it employed entered

the property while Price-Moore was asleep or away from home; she saw signs that

people had been in the house, and some of her personal property was missing or dam-

aged, and her private documents and personal belongings had been accessed. First

Am. Compl. ¶¶ 56–57, 91. She never demanded that Urban or its agents return her

lost or damaged property, she says, because it was “sold, destroyed, or otherwise dis-

posed” of, and therefore any demand would have been “useless.” Id. ¶ 85. And Urban

has never offered to replace, return, or reimburse Price-Moore for the allegedly stolen

property. Id. ¶ 86.

       Price-Moore concedes that she was lawfully evicted from the home on January

15, 2019. First Am. Compl. ¶ 59. Concerned about her personal possessions that re-

mained on the property, she placed calls to the Olympia Fields police department on

January 22, January 29, and February 5, 2019. Id. ¶ 60. On February 25, 2019,

though, the situation escalated. Officer Lopez of the Olympia Fields police depart-

ment responded to a call reporting an open garage door at what had been Price-

Moore’s home. Id. ¶ 61. When he arrived at the house, Lopez saw two vehicles parked

in the street—one occupied by Price-Moore, the other by Oscar Griffin, an employee

of Five Star, a property-management company handling the house. Id. ¶ 62.




                                          5
   Case: 1:20-cv-00707 Document #: 46 Filed: 11/26/20 Page 6 of 18 PageID #:336




      According to Price-Moore, Officer Lopez then called Dustin Handlon, another

property-management employee, and encouraged him to file a criminal complaint

against Price-Moore for trespassing. First Am. Compl. ¶ 63. Handlon did so—even

though he was not on the scene and had not witnessed Price-Moore’s alleged crime—

and then Lopez arrested Price-Moore and took her to the Olympia Fields police sta-

tion, where she was processed and her car was impounded. Id. ¶¶ 64–65. Price-Moore

was so terrified that she suffered chest pains. Id. ¶ 65.

      Sergeant Blasingame of the Olympia Fields police department approved Of-

ficer Lopez’s arrest of Price-Moore. First Am. Compl. ¶ 66. According to Price-Moore,

“Blasingame had prior dealings with Plaintiff related to the subject property, and

upon information and belief sought to punish Plaintiff for her efforts to enforce her

rights vis-à-vis the subject property.” Id. Also, Blasingame, Lopez, and the Olympia

Fields police department felt malice toward Price-Moore due to the prolonged and

contentious interactions arising from the repeated eviction attempts. Id. The charges

against Price-Moore were later dropped, because there were no witnesses or other

evidence that she had in fact committed a crime. Id. ¶ 67. She alleges that she was

only charged with a crime in an attempt to retaliate against her for having previously

defended her rights to the property and to prevent her from further pursuing her

rights. Id.¶¶ 117–119.

      Fast forward to this litigation: Price-Moore initially filed this action pro se in

state court. R. 15-5, Urban Br., Exh. E, Compl. Later, with the assistance of counsel,

she then filed an amended complaint in state court. R. 1-1. That amended




                                           6
   Case: 1:20-cv-00707 Document #: 46 Filed: 11/26/20 Page 7 of 18 PageID #:337




complaint—which is now the operative pleading—brings a total of eight counts

against various defendants. Those defendants are: the Village of Olympia Fields, Of-

ficer Lopez, and Sergeant Blasingame; Urban Financial of America (now Finance of

America); JPK Capital, Ltd., which did business as Kennedy Connection Realtors;

and Tornabene, Inc., which is known as Five Star Property Management Company.

First Am. Compl. at 1. Price-Moore alleges that Finance of America employed Ken-

nedy, which in turn employed Five Star, to manage the property. Id. ¶ 9.

      The first five counts are brought against Five Star, Kennedy, and Urban:

Count 1, for trespass to real property; Count 2, for trespass to chattels; Count 3, for

conversion; Count 4, for intrusion upon seclusion; and Count 5, for intentional inflic-

tion of emotional distress. The remaining three counts arise from Price-Moore’s arrest

and charge for trespass: Count 6, for false arrest under the Fourth Amendment,

against Olympia Fields, Lopez, and Blasingame; Count 7, for Illinois common law

malicious prosecution against Kennedy, Urban, Olympia Fields, Lopez, and

Blasingame; and Count 8, for Illinois common law abuse of process, against the same

group of defendants. R. 1-1 at 9–16. It is time to turn to the dismissal motions filed

by both sets of defendants.

                              II. Standard of Review

      Under Federal Rule of Civil Procedure 8(a)(2), a complaint generally need only

include “a short and plain statement of the claim showing that the pleader is entitled

to relief.” Fed. R. Civ. P. 8(a)(2). This short and plain statement must “give the de-

fendant fair notice of what the … claim is and the grounds upon which it rests.” Bell




                                          7
   Case: 1:20-cv-00707 Document #: 46 Filed: 11/26/20 Page 8 of 18 PageID #:338




Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (alteration in original) (cleaned up).2

The Seventh Circuit has explained that this rule “reflects a liberal notice pleading

regime, which is intended to ‘focus litigation on the merits of a claim’ rather than on

technicalities that might keep plaintiffs out of court.” Brooks v. Ross, 578 F.3d 574,

580 (7th Cir. 2009) (quoting Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002)).

       “A motion under Rule 12(b)(6) challenges the sufficiency of the complaint to

state a claim upon which relief may be granted.” Hallinan v. Fraternal Order of Police

of Chi. Lodge No. 7, 570 F.3d 811, 820 (7th Cir. 2009). “[A] complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S.

at 570). These allegations “must be enough to raise a right to relief above the specu-

lative level.” Twombly, 550 U.S. at 555. The allegations that are entitled to the as-

sumption of truth are those that are factual, rather than mere legal conclusions. Iq-

bal, 556 U.S. at 678-79.

                                       III. Analysis

                                  A. Claim preclusion

       Urban argues that all of the claims against it must be dismissed due to the

doctrine of “res judicata.” R. 15 at 8. To Urban’s way of thinking, Price-Moore is using

this case to relitigate claims and defenses that were or should have been raised in the




       2This opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).


                                              8
    Case: 1:20-cv-00707 Document #: 46 Filed: 11/26/20 Page 9 of 18 PageID #:339




state court foreclosure case, which she lost.3 Id. “The preclusive effect of a judgment

is defined by claim preclusion and issue preclusion, which are collectively referred to

as ‘res judicata.’” Taylor v. Sturgell, 553 U.S. 880, 892 (2008). Here, Urban’s argument

is more precisely analyzed as invoking claim preclusion. “Under the doctrine of claim

preclusion, a final judgment forecloses successive litigation of the very same claim,

whether or not relitigation of the claim raises the same issues as the earlier suit.” Id.

(cleaned up). Illinois preclusion rules apply. See Walczak v. Chicago Bd. of Educ., 739

F.3d 1013, 1016 (7th Cir. 2014). “In Illinois the defense of claim preclusion has three

prerequisites: (1) a final judgment on the merits rendered by a court of competent

jurisdiction; (2) an identity of the causes of action; and (3) an identity of the parties

or their privies.” Id. (citing Cooney v. Rossiter, 986 N.E.2d 618, 621 (Ill. 2012)).

       Here, Price-Moore and Urban agree that the first and third elements are sat-

isfied. R. 15 at 8–9; R. 32, Pl.’s Resp. to Urban at 2–3. But the parties dispute whether

the causes of action are the same. Under Illinois law, the second element “is assessed

by reference to the ‘transactional test,’ which provides that separate claims are con-

sidered the same cause of action for claim-preclusion purposes if they arise from a




       3It is worth noting that claim preclusion is an affirmative defense, so it ought to be
asserted via a motion for judgment on the pleadings, Fed. R. Civ. P. 12(c), or a summary
judgment motion, Fed. R. Civ. P. 56, rather than via a Rule 12(b)(6) motion. See Walczak v.
Chicago Bd. of Educ., 739 F.3d 1013, 1016 n.2 (7th Cir. 2014). Having said that, the presen-
tation of the defense via the current filings is sufficient to decide this particular issue. (It is
a different story on issue preclusion, as explained later in the Opinion.)


                                                9
   Case: 1:20-cv-00707 Document #: 46 Filed: 11/26/20 Page 10 of 18 PageID #:340




single group of operative facts, regardless of whether they assert different theories of

relief.” Walczak, 739 F.3d at 1016–17 (cleaned up) (citing Cooney, 986 N.E.2d at 622).

       From the face of Price-Moore’s operative complaint (the First Amended Com-

plaint), it is clear that she is not seeking to relitigate the foreclosure judgment. She

observes that she “fought the foreclosure” and “was unable to prevail.” First Am.

Compl. ¶ 15. She describes the final foreclosure order of January 21, 2016 as “grant-

ing Urban Financial possession of the subject property,” and then goes on to say that

“Eve[n] with the Sale and Possession Order in hand, however, Urban Financial was

not granted the right to dispossess Plaintiff from the subject property.” Id. ¶¶ 17, 18.

The course of conduct that Price-Moore characterizes as tortious happened after the

final foreclosure order was entered, and centers around, as she puts it, “the manner

and method that Defendants undertook to evict Plaintiff from the subject property.”

R. 32, Pl.’s Resp. to Urban at 2. By the laws of physics and time, Price-Moore could

not have litigated any of the post-foreclosure allegations during the state court case

because the underlying conduct simply had not yet happened. And the operative com-

plaint recognizes that the foreclosure order is final and that this federal case cannot

challenge it.4 The doctrine of claim preclusion cannot bar Price-Moore from bringing

the claims.




       4The  key allegations are in the “operative” complaint; Urban relies at times on state-
ments in the initial complaint, but that complaint has been superseded by the First Amended
Complaint for purposes of the Rule 12(b)(6) analysis. See, e.g., Wellness Community-National
v. Wellness House, 70 F.3d 46, 49 (7th Cir. 1995). It is true that, if the case ever gets to trial,
Price-Moore might be impeached by any factually inconsistent statements in the initial com-
plaint. But for now, at the dismissal-motion stage, it is the operative complaint that counts.


                                                10
   Case: 1:20-cv-00707 Document #: 46 Filed: 11/26/20 Page 11 of 18 PageID #:341




                             B. Eviction-related Claims

       Next, Urban contends that any of the claims arising out of the various eviction

attempts must be dismissed. First, Urban argues that the Court must dismiss the

claims for trespass to real property (Count 1) and intrusion upon seclusion (Count 4),

because both of those torts requires the unlawful or unauthorized entry into a space

over which the plaintiff has a valid possessory interest. See, e.g., Jacobson v. CBS

Broadcasting, Inc., 19 N.E.3d 1165, 1180–81 (Ill. App. Ct.2014); Dial v. City of O’Fal-

lon, 394 N.E.2d 84, 86 (Ill. App. Ct. 1979). Because Price-Moore did not have a valid

possessory interest in the property at the time, Urban asserts, these claims must fail.

       Although Urban might ultimately succeed on this argument, the Court must

reject it at the pleading stage. It is true that, in order to resist summary judgment or

to win at trial, Price-Moore certainly must prove that she had a valid possessory in-

terest in the property at the time of the attempted evictions. Right now, the operative

complaint consistently alleges that the evictions were unlawful. See, e.g., First Am.

Compl. at 4–5. According to Price-Moore, each of these eviction orders were in some

way ineffective. Id. ¶¶ 21–22, 28, 31, 40–42. To be sure, Urban eventually might suc-

cessfully invoke issue preclusion to defeat those allegations. “Issue preclusion, in con-

trast [to claim preclusion], bars successive litigation of an issue of fact or law actually

litigated and resolved in a valid court determination essential to the prior judgment,

even if the issue recurs in the context of a different claim.” Taylor, 553 U.S. at 892

(cleaned up). When the facts are uncovered in discovery (including establishing the

timing of Price-Moore’s bankruptcy petition and the timing of the alleged appellate




                                            11
  Case: 1:20-cv-00707 Document #: 46 Filed: 11/26/20 Page 12 of 18 PageID #:342




stay, and what happened after the petition’s filing and the stay’s issuance), Urban

should be able to present the affirmative defense again at the summary judgment

stage. But because Price-Moore has pleaded enough facts to suggest that she had

lawful possession at the pertinent time, the claims for trespass (Count 1) and intru-

sion on seclusion (Count 4) survive this motion to dismiss.

      Next, invoking a similar argument, Urban seeks to dismiss the claims for tres-

pass to chattels (Count 2) and conversion (Count 3). On the claim for trespass to chat-

tels count, Urban argues that, under Illinois common law, “a party lawfully evicting

an occupant assumes no liability or duty for the left behind personal property,” citing

Dargis v. Paradise Park, Inc., 819 N.E.2d 1220, 1231–32 (Ill. App. Ct. 2004). Again,

the possessory interest in the property at the time of the attempted evictions, and the

lawfulness of those attempts, cannot be resolved at the pleading stage for the same

reasons as discussed earlier. The claim for trespass to chattels survives.

      But the conversion claim fails to adequately plead a separate element. Urban

argues that, on the conversion claim, Price-Moore fails to allege that she ever made

a demand on Urban for the return of the property. R. 15 at 12. To succeed on a con-

version claim, a demand for the return of the property is required under Illinois law.

R. 15 at 12; see Cirrincione v. Johnson, 703 N.E.2d 67, 70 (Ill. 1998). Price-Moore only

alleges that she noticed that the property was missing (presumably stolen) or de-

stroyed, First Am. Compl. ¶ 57, and that she called 911 to report a break-in. Id. ¶ 55.

She further alleges that any demand would have been “useless,” Id. ¶ 85, and in her

response cites A.T. Kearney, Inc. v. INCA Int’l, Inc., 477 N.E.2d 1326, 1334 (Ill. App.




                                          12
  Case: 1:20-cv-00707 Document #: 46 Filed: 11/26/20 Page 13 of 18 PageID #:343




Ct. 1985), in support of a demand-futility exception, R. 32, Pl.’s Resp. to Urban at 8.

But a subsequent Illinois Supreme Court case did not explicitly adopt that exception.

In Cirrincione v. Johnson, 703 N.E.2d at 70, the Illinois Supreme Court confirmed

that a conversion claim requires a demand for return of the property. (Nor does the

911 call to the Olympia Fields police qualify as a demand on Urban.) If Price-Moore

can fix this claim, then she may promptly seek leave to amend the complaint again.

But for now, the conversion claim is dismissed without prejudice.

                             C. Arrest-related Claims

                                 1. Urban Financial

      Moving on to the claims arising out of the arrest of Price-Moore, Urban again

relies on its putative possessory interest in the property, this time in support of Ur-

ban’s challenge to the claims for malicious prosecution and abuse of process. Urban

argues that “the allegations in the Complaint and Amended Complaint demonstrate

that sufficient cause and a lawful motive existed for filing a criminal report for tres-

pass against Plaintiff.” R. 15 at 13 (emphasis added). It bears repeating: the initial

complaint has been superseded by the First Amended Complaint, so Urban cannot

rely on the allegations in the initial complaint to undermine the legality of the claims

in the newer complaint. In the First Amended Complaint, Price-Moore admits only

that she was parked on the street in front of the property on the date when she was

arrested for trespassing. First Am. Compl. at ¶¶ 59, 61. So the First Amended Com-

plaint does not undermine itself by alleging that she had entered the property.




                                          13
  Case: 1:20-cv-00707 Document #: 46 Filed: 11/26/20 Page 14 of 18 PageID #:344




         Under Illinois common law, the tort of malicious prosecution comprises five

elements: “(1) the commencement or continuance of an original criminal or civil judi-

cial proceeding by the defendant; (2) the termination of the proceeding in favor of the

plaintiff; (3) the absence of probable cause for such proceeding; (4) the presence of

malice; and (5) damages resulting to the plaintiff.” Swick v. Liautaud, 662 N.E.2d

1238, 1242 (Ill. 1996). The tort of abuse of process requires “(1) the existence of an

ulterior purpose or motive and (2) some act in the use of legal process not proper in

the regular prosecution of the proceedings.” Kumar v. Bornstein, 820 N.E.2d 1167,

1173 (Ill. App. Ct. 2004). Urban argues that Price-Moore’s presence in a parked car

on the street in front of the home constitutes probable cause for the crime of trespass,

thus undermining both the malicious-prosecution claim and the abuse-of-process

claim.

         As pleaded, the malicious-prosecution claim survives, but not the claim for

abuse of process. Based on what is alleged in the First Amended Complaint, Price-

Moore’s presence on the street is not enough to provide probable cause to arrest her

for trespass. The allegations go on to adequately plead malice given the alleged con-

versation between Officer Lopez and Urban’s agent, Dustin Handlon, in which they

allegedly cooked up the trespass charge. So the malicious-prosecution claim is ade-

quately pleaded.

         But the abuse-of-process claim fails because there is no allegation addressing

what aspect of the prosecution—separate from the prosecution itself (which makes

up the malicious-prosecution claim)—was abusive. Nothing in the First Amended




                                           14
  Case: 1:20-cv-00707 Document #: 46 Filed: 11/26/20 Page 15 of 18 PageID #:345




Complaint presents a concrete factual allegation about any irregularities in the legal

process (again, separate from the prosecution itself). So this claim is inadequately

pleaded. Because the complaint has already been amended once, and Price-Moore

offers no other factual allegations suggesting that she can fix this claim, the abuse-

of-process claim is dismissed with prejudice.

      Finally, Price-Moore brings a claim for intentional infliction of emotional dis-

tress against Urban and its agent-companies, premised on the totality of the alleged

misconduct arising out of the various eviction attempts. Urban once again argues that

because it had lawful possession of the property, any actions its agents took cannot

have been “outrageous,” as required to successfully plead an emotional-distress claim.

R. 15 at 14. Again, the right of possession and how the eviction orders interacted with

the bankruptcy petition and the appellate stay must be examined in discovery rather

than resolved on the pleadings.

      Indeed, more to the point, it is plausible too that a defendant could be liable

for deploying outrageous means to effectuate an otherwise lawful eviction. Consider,

for example, a new owner of a foreclosed-on house threatening to shoot the former

owner, even with a valid eviction order in hand. The validity of the eviction order

would not immunize the new owner from liability. Here, Price-Moore has pleaded a

years-long campaign during which people broke into her home in the middle of the

night, stole and damaged her personal property, went through private documents,

and disregarded valid court orders staying the eviction, all leading to severe




                                          15
  Case: 1:20-cv-00707 Document #: 46 Filed: 11/26/20 Page 16 of 18 PageID #:346




emotional distress. Whether she can prove the allegations is for later in the case; at

the pleading stage, the claim survives.

                                  2. Olympia Fields

      Moving on to the claims against Olympia Fields and Sergeant Blasingame, the

Village first argues that it cannot be liable on the Fourth Amendment claim (Count

6), brough under 42 U.S.C. § 1983 claim. Olympia Fields points out that Price-Moore

has not pleaded a Monell claim against it, and there is no respondeat superior liability

for municipalities under § 1983. See Monell v. Dep’t of Soc. Servs. of the City of New

York, 436 U.S. 658 (1978). Price-Moore concedes this point. R. 33, Pl.’s Resp. to Olym-

pia Fields at 2–3. The Village of Olympia Fields thus is dismissed from the Fourth

Amendment claim (Count 6).

      Next, Sergeant Blasingame moves to dismiss all of the claims asserted against

him. To recap the factual allegations, remember that Officer Lopez was the officer

who actually arrested Price-Moore; Sergeant Blasingame was Lopez’s supervisor, and

is not specifically alleged to have done anything other than “approve[]” the arrest.

First Am. Compl. ¶ 66. Presumably, Sergeant Blasingame sought to retaliate against

Price-Moore due to a history of prior encounters in the context of the eviction at-

tempts. Id.

      But these allegations are insufficient to state a claim against Sergeant

Blasingame. First, respondeat superior liability does not apply to § 1983 claims, so

his mere supervisory position over Lopez is not enough by itself to keep Blasingame

in the case. Instead, supervisory liability only “will be found … if the supervisor, with




                                           16
   Case: 1:20-cv-00707 Document #: 46 Filed: 11/26/20 Page 17 of 18 PageID #:347




knowledge of the subordinate’s conduct, approves of the conduct and the basis for it.”

Chavez v. Illinois State Police, 251 F.3d 612, 651 (7th Cir. 2001). Blasingame would

have had to be “personally involved” in Lopez’s misconduct, such that Blasingame

would “know about the conduct and facilitate it, approve it, condone it, or turn a blind

eye for fear of what [he] might see. [He] must in other words act either knowingly or

with deliberate, reckless indifference.” Id. (cleaned up). Here, the allegations simply

do not raise a plausible inference that Blasingame condoned Lopez’s alleged miscon-

duct with knowledge of its unlawfulness. Merely approving the arrest, without more,

is insufficient.

       Indeed, even the Illinois malicious-prosecution claim against Blasingame

founders without any more specific factual content to personalize the allegations

against him. Without more specific facts from which to infer that Blasingame person-

ally knew that Lopez’s conduct was unlawful, or that there was no probable cause to

arrest Price-Moore, or that the prior interactions (whatever they were, there is no

detail in the First Amended Complaint) between Blasingame and Price-Moore sup-

port an inference of improper motive, the mere approval of the arrest is not enough

to sustain either the false-arrest or the malicious-prosecution claim against him. As

advanced against Blasingame, those claims are dismissed without prejudice.

       Finally, the abuse-of-process claim is dismissed as to Olympia Fields, Lopez,

and Blasingame. As discussed earlier, there is no allegation of an abuse of process

that is separate from the malicious-prosecution claim itself. So the abuse-of-process

claim is dismissed against the Olympia Fields Defendants with prejudice.




                                          17
  Case: 1:20-cv-00707 Document #: 46 Filed: 11/26/20 Page 18 of 18 PageID #:348




                                  IV. Conclusion

      Urban’s motion to dismiss is denied in large part and granted only as to the

abuse-of-process claim (Count 8), which is dismissed with prejudice. Olympia Fields’s

motion to dismiss is granted as to Sergeant Blasingame on the false-arrest and mali-

cious-prosecution claims; those claims are dismissed without prejudice as to

Blasingame. The motion is also granted as to Olympia Fields on the claim for false

arrest (Count 6). Also, the abuse-of-process claim (Count 8) is dismissed with preju-

dice as to all three of the Olympia Fields Defendants.

                                                    ENTERED:



                                                          s/Edmond E. Chang
                                                    Honorable Edmond E. Chang
                                                    United States District Judge

DATE: November 26, 2020




                                         18
